Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “training a state prediction model ….; forecasting, for the interaction using the trained state prediction model, an interaction outcome corresponding to the current message class …; determining, using the trained state prediction model, a set of next message classes and a set or predicted interaction outcomes ….; ranking, according to the corresponding interaction outcome, the set of next message classes.”

Related Art
Aloui et al (Title: Automatic Classification and Response of E-mails) discloses classification of emails using a training set of labeled emails and sematic classification that links emails to ontological concepts. Such reference fails to disclose the recited limitations as indicated above.

Toyoshiba (US Publication No.: 20210042586) discloses classification model for classifying m texts into a plurality of phenomena based on a text index value group including n similarity index values per one text. Fig. 1 shows the apparatus of classifying texts. Such reference fails to disclose the recited limitations as indicated above.

Patil et al (US Publication No: 20160291840) discloses a machine learned model that predicts the likely next cluster or clusters of the user device given the current user device state at a given time. The model predicts the next cluster likely correlates to “watch children movies”. (paragraph 60) Such reference fails to disclose the recited limitations as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655